MITCHELL, J.
I concur. It is sometimes difficult, under our present statute, to determine when the vendor of material, which is in fact used in the construction of a building, is, and when he is not, entitled to a lien. But I take it to be clear that in providing that one who furnishes material for the construction of a building by virtue of a contract with the owner or his agent, contractor, or subcontractor, the legislature never intended to give a lien to a dealer who sells, on the personal credit of the purchaser, a common article of merchandise, generally kept in the market, to one who is neither the owner of the building nor a contractor or subcontractor under the owner for its construction, merely because the article is bought by the purchaser for the purpose of selling it again to the owner of the building, and the article is afterwards in fact bought by the owner, and used by Mm in the structure. In my opinion, the evidence justified the court in finding that these were the facts in the present case.